Citation Nr: 1760097	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  11-25 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a sleep disorder, claimed as narcolepsy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal was previously remanded in September 2016 for additional evidentiary development, including obtaining outstanding post-service treatment records and affording the Veteran additional examinations for his back, psychiatric, and narcolepsy disabilities.  All requested development was conducted; however, for reasons explained below, the Board finds that the previous remand directives with respect to the back, psychiatric, and narcolepsy disabilities were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

Therefore, with the exception of the bilateral knee claim, all of the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current bilateral knee disability is related to service, and osteoarthritis is not shown to have been manifested to a compensable degree within one year of service.



CONCLUSION OF LAW

A bilateral knee disability was not incurred in service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C. §§ 1131, 5103(a), 5103A; 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a bilateral knee disability, which has been diagnosed as osteoarthritis.  See e.g., November 2017 VA treatment record.  

The controlling issue in this case is whether the Veteran's current bilateral knee osteoarthritis was incurred in or is otherwise related to his military service.  The Veteran has asserted that he received treatment for knee problems at various times and places during service; however, he has not attributed his knee problems to any particular event, injury, or disease in service and the service treatment records do not contain any complaints, treatment, or diagnosis of a knee problem manifested during service.  Notably, the Veteran denied having a trick or locked knee at his separation examination in April 1981 and clinical evaluation of his knees was normal at that time.  

Additionally, while post-service treatment records show the Veteran has consistently reported having "chronic" knee problems, there is no medical evidence showing or even suggesting that his current knee problems were manifested during or as a result of service.  The record reflects that VA has obtained all post-service evidence identified by the Veteran and yet, the first post-service medical evidence that shows complaints or treatment for knee problems is in January 2008, more than 20 years after discharge from service.  Notably, the Veteran did not state that his knee pain had persisted since service; nor did the examining physician at that time, or any other physician since that time, identify any medical evidence showing the Veteran's knee problems were likely manifested during or as a result of service.  

In this context, the Board notes that the Veteran has not been afforded a VA examination in conjunction with this claim.  However, the Board finds a VA examination and opinion are not needed, as there is no indication that the Veteran's current bilateral knee disability may be associated with his service, including credible lay evidence of continuity of related symptomatology or medical evidence suggesting a link between military service and the current bilateral knee disability, which was manifested many years after service.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  

The Board has considered the Veteran's lay assertions in support of his claim and to the extent that the Veteran asserts the existence of a medical relationship between his current bilateral knee disability and military service, the Board finds that such assertions provide no persuasive support for the claim.  Indeed, the Veteran is not shown to have the medical training and expertise to competently opine on such a complex medical matter.  Therefore, his assertions in this regard have no probative value.  

As there is no credible or probative evidence linking the Veteran's current bilateral knee osteoarthritis to any disease, injury, or incident of service, service connection for a bilateral knee disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence weighs against the Veteran's claim, that doctrine is not applicable and his claim must be denied.  


ORDER

Service connection for a bilateral knee disability is denied.  


REMAND

In September 2016, the Board remanded the back, psychiatric disability, and narcolepsy claims for additional development, including to obtain a VA examination and opinion.  Examinations and opinions were provided in March and July 2017; however, the opinions provided for each claim were inadequate.  

In July 2017, the VA back examiner provided a negative nexus opinion on the basis that there is no documentation showing the back disability occurred during service.  However, the July 2017 VA examiner did not consider all relevant facts in this case, specifically the service treatment records showing the Veteran sought treatment for low back pain during service or his competent report of seeking treatment for back problems numerous times after service, as requested.  See Stegall, 11 Vet. App. at 268.  

Likewise, the March 2017 VA mental disorders examination stated that the Veteran did not meet the diagnostic criteria for PTSD or any other mental disorder under the DSM-5 criteria and that there is no logical connection between the Veteran's current problems or his stressors during service, which he stated were situational.  However, at the outset, the Board notes that, because this claim was certified to the Board in December 2011, DMS-IV is applicable in this case.  Additionally, the March 2017 VA examiner did not provide a medical opinion as to the likely etiology of each psychiatric disability noted in the record or explain why the various diagnoses of record (such as psychosis, NOS; schizoaffective disorder, and PTSD) are not valid diagnoses, as requested.  See Id.  

Finally, the July 2017 VA narcolepsy examiner opined that it is less likely than not that the Veteran's claimed narcolepsy is related to service, as he noted that service and post-service records do not contain a diagnosis of narcolepsy or any sleep disorder other than insomnia.  The VA examiner did not, however, explain whether the Veteran's insomnia is a symptom of his acquired psychiatric disorder or a separate and distinct disability that was incurred during or as a result of service.  In this regard, the Board notes that, while the Veteran specifically claimed service connection for narcolepsy, his claim is construed as a claim for any sleep disorder, however diagnosed, particularly given his sleep-related complaints during service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

For the foregoing reasons, the Board finds that additional medical opinions are needed before a fully informed decision may be rendered with respect to the claims remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Obtain addendum opinions from the VA physicians who examined the Veteran's back, psychiatric, and narcolepsy disabilities in March and July 2017.  The claims file must be provided to each examiner for review.  

If the examiners are no longer employed by VA or are otherwise unavailable, obtain the addendum opinions from another physician knowledgeable in back, psychiatric, and narcolepsy disabilities, as appropriate.  

Back Disability - The examiner should opine if it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's current lumbar spine disability was incurred in or otherwise related to his military service?  

The examiner must address the service treatment records showing the Veteran sought treatment for low back pain during service, as well as his report that he sought treatment for his back numerous times in the years right after he got out of service.  

A rationale must be provided for each opinion offered.  

Psychiatric Disability - Identify each psychiatric disability shown in the record since April 2009, including but not limited to psychosis, NOS; schizoaffective disorder, and PTSD.  If the examiner finds that any psychiatric disability reflected in the record is not valid, he or she must explain why.  

For each psychiatric disability identified above, opine whether it is at least as likely as not (50 percent or higher degree of probability) that the disability was incurred during or as a result of the Veteran's military service?  

In answering the foregoing, the examiner must address the service personnel records that show the Veteran received disciplinary actions during service, as well as the service treatment records showing he was referred for psychiatric evaluation in May 1980, January 1981, and February 1981, complained of sleep problems in June 1980, and complained of various problems at separation from service in April 1981.  

A rationale must be provided for each opinion offered.  

Sleep Disorder - The examiner should opine if it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's insomnia is a symptom of his psychiatric disability or a separate and distinct disability.  

If the Veteran's insomnia is considered a separate and distinct disability, the examiner should opine if it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's insomnia was incurred during or is otherwise related to his military service.  

In answering the foregoing, the examiner must address the service treatment records showing the Veteran complained of sleep problems in June 1980 and at separation from service in April 1981, as well as the letters from fellow soldiers (contained in his service personnel folder) that describe the Veteran's sleep problems during service.  

A rationale must be provided for each opinion offered.  

2. Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


